Case 5:19-cv-00036-RWS Document 579 Filed 11/11/20 Page 1 of 3 PageID #: 30776




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION


 MAXELL, LTD.,

                           Plaintiff,
                                                            Case No. 5:19-cv-00036-RWS
 v.
                                                            JURY TRIAL DEMANDED
 APPLE INC.,

                           Defendant.


        PLAINTIFF MAXELL, LTD.’S OPPOSITION TO DLA PIPER LLP (US)’S
         MOTION TO STRIKE CERTAIN PORTIONS OF JAMIE B. BEABER’S
       DECLARATION IN SUPPORT OF MAXELL’S MOTION TO DISQUALIFY

        Plaintiff Maxell, Ltd. (“Maxell”) hereby opposes DLA Piper LLP (US)’s (“DLA Piper”)

 Motion to Strike Certain Portions of Jamie B. Beaber’s Declaration in Support of Maxell’s

 Motion to Disqualify (D.I. 577). Maxell opposes the relief requested in the Motion to Strike

 because DLA Piper’s objections to Mr. Beaber’s declaration have no merit. Maxell disagrees that

 specific portions of Mr. Beaber’s declaration identified in the Motion to Strike lack foundation,

 are not based on personal knowledge, and/or are hearsay.

 Dated: November 11, 2020                      By: /s/ Jamie B. Beaber
                                                   Geoff Culbertson
                                                   Kelly Tidwell
                                                   Patton, Tidwell & Culbertson, LLP
                                                   2800 Texas Boulevard (75503)
                                                   Post Office Box 5398
                                                   Texarkana, TX 75505-5398
                                                   Telephone: (903) 792-7080
                                                   Facsimile: (903) 792-8233
                                                   gpc@texarkanalaw.com
                                                   kbt@texarkanalaw.com

                                                     Jamie B. Beaber
                                                     Alan M. Grimaldi
                                                     Kfir B. Levy

                                                1
Case 5:19-cv-00036-RWS Document 579 Filed 11/11/20 Page 2 of 3 PageID #: 30777




                                          James A. Fussell, III
                                          William J. Barrow
                                          Baldine B. Paul
                                          Tiffany A. Miller
                                          Michael L. Lindinger
                                          Saqib J. Siddiqui
                                          Bryan C. Nese
                                          Alison T. Gelsleichter
                                          Clark S. Bakewell
                                          MAYER BROWN LLP
                                          1999 K Street, NW
                                          Washington, DC 20006
                                          Telephone: (202) 263-3000
                                          Facsimile: (202) 263-3300
                                          jbeaber@mayerbrown.com
                                          agrimaldi@mayerbrown.com
                                          klevy@mayerbrown.com
                                          jfussell@mayerbrown.com
                                          wbarrow@mayerbrown.com
                                          bpaul@mayerbrown.com
                                          tmiller@mayerbrown.com
                                          mlindinger@mayerbrown.com
                                          ssiddiqui@mayerbrown.com
                                          bnese@mayerbrown.com
                                          agelsleichter@mayerbrown.com
                                          cbakewell@mayerbrown.com

                                          Robert G. Pluta
                                          Amanda Streff Bonner
                                          MAYER BROWN LLP
                                          71 S. Wacker Drive
                                          Chicago, IL 60606
                                          (312) 782-0600
                                          rpluta@mayerbrown.com
                                          asbonner@mayerbrown.com

                                          Counsel for Plaintiff Maxell, Ltd.




                                      2
Case 5:19-cv-00036-RWS Document 579 Filed 11/11/20 Page 3 of 3 PageID #: 30778




                                CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to
 electronic service are being served this 11th day of November, 2020, with a copy of this
 document via electronic mail pursuant to Local Rule CV-5(d).

                                                    /s/ Jamie B. Beaber
                                                    Jamie B. Beaber
